Citation Nr: 1424822	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation for service-connected right knee patellofemoral syndrome, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), for the Montgomery, Alabama RO.  In September 2009, the Board remanded the claim for additional development.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the VARO on Travel Board in August 2009; a transcript is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Throughout the period of appeal, the orthopedic symptoms of the Veteran's right knee disability were manifested by pain and stiffness, but not by consistent objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; or dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Stegall Concerns

In September 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC), for further development.  The Board instructed the RO to obtain the Veteran's up-to-date VA treatment records.  In May 2010, updated VA treatment records were requested, and the records showed that the Veteran had not received any further treatment from the VA for his right knee.

The Board also requested that the Veteran be scheduled for a VA examination.  The requested VA examination was scheduled for January 2010.  The Veteran was sent a letter in January 2010 informing him of the time and location of the examination.  The letter was not returned by the U.S. Post Office as undeliverable.  The Veteran failed to report to the scheduled examination.  In March 2010, VA sent the Veteran a letter requesting information concerning why the Veteran did not attend the scheduled examination.  No response from the Veteran is of record.

The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  In light of the aforementioned actions, the Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any case, a VCAA letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

With respect to VA's duty to assist, service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  In September 2006, a VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a trained health care provider who interviewed the Veteran and performed an appropriate physical examination.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  As noted above, in September 2009, the Board remanded the claim for performance of another VA examination; however, the Veteran failed to report to the scheduled examination.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Rating Claim

A.  General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Factual Background

VA outpatient records show that the Veteran was seen for right knee pain in April 2006.  It was noted that the Veteran recently started a job in which he had to stand all day long.  The examiner observed that the range of motion of the right knee was full.  No edema or crepitence was found.  

Private treatment records show that the Veteran was seen several times in 2006 by a private sports medicine specialist for right knee pain.  An MRI taken in July 2006 revealed a minimal signal within the posterior horn of the medial meniscus; otherwise, the interpreter noted that the MRI was unremarkable.  The Veteran underwent a right knee arthroscopy in August 2006 which showed a tight lateral retinaculum and maltracking of the patella with facet erosion of lateral facet of the knee on the right side patella.  

The Veteran underwent VA compensation and pension evaluation in September 2006.  He reported experiencing pain in the right knee with activity such as walking, bending, and climbing stairs.  He noted that his pain would last until he was able to rest.  He indicated that he experienced stiffness in the morning and when he had to be on his feet for long periods of time.  No locking of the knee was reported since his last surgery.  It was further noted that the Veteran worked as a machinist and used a knee brace.  

On objective examination,  the examiner observed that the Veteran "cannot extend the knee 0 - 10 degrees."  Flexion was to 130 degrees with pain at 85 degrees.  With repetitive movements, flexion was to 120 degrees.  No laxity of the joints was found.  Minimal discomfort was present with varus and valgus movements.  The Veteran was able to partially squat.  Crepitus was felt behind the patella.  An X-ray of the right knee yielded normal results.

P.T.C., M.D., in a statement in May 2007, reported that the Veteran had been seen in February 2007 with complaints of severe right knee pain.  Diagnoses included osteoarthritis and meniscal injury.  He was given a deep injection to help until surgery could be done.

Anther physician, K.B., M.D., in a statement in May 2007, reported that the Veteran had been seen since July 2006 including surgery in August 2006.  He was eventually released to go back to work.

At his August 2009 Board hearing, the Veteran described his prior August 2006 arthroscopy.  He said that his knee would pop and lock up if he stepped on it the wrong way.  He wore a knee brace that he said prevented falls.  He described his employment where he had to be on his feet from 12 to 16 hours per day.  He was no longer able to participate in sports, and he treated his pain with medication.  He remarked that his knee would give out once or twice a week.

C.  Analysis

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

 A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 10 percent under DC 5260 or DC 5261.  During the time period relevant to this appeal, the evidence reflects that right knee flexion was limited, at worst, to 125 degrees (with consideration of painful motion).  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

The Board points out that although the September 2006 VA examiner indicated that the Veteran "cannot extend the knee 0 - 10 degrees", this observation is unclear whether the Veteran could not extend his knee from 0 degrees or to 0 degrees.  The Board previously remanded the claim for performance of an additional VA examination in which clarity regarding the range of motion of extension of the Veteran's right knee could have been obtained; however, the Veteran failed to report to the requested examination.

None of the private treatment notes of record reflect that extension of the Veteran's right knee has been limited to 10 degrees or more.  Additionally, a VA treatment note from April 2006 reflects that the Veteran had a full range of motion of the right knee.  Hence, considered as a whole, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board recognizes that the private treatment records and VA examination report have revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the 10 percent rating currently assigned for the right knee appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  That is, even with consideration of these factors, the Veteran's functional limitation of the right knee does not approach the criteria for a compensable evaluation for either limited flexion or extension.  Thus, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has alternatively considered whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability.  Under DC 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

However, based on the objective findings, the Board concludes that there is no basis for assignment of a separate rating under DC 5257.  Despite the Veteran's complaints of instability, there is no objective evidence which indicates sustained instability in the right knee.  None of the private treatment records reflect that the Veteran experiences instability of the right knee.  Similarly, the September 2006 VA examiner found no laxity.  The Board finds that the September 2006 VA examination report outweighs the Veteran's contentions concerning instability, as the September 2006 VA medical report was created by an objective medical personnel impartially reporting the results of actual testing for instability.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that there is no basis for a separate rating for instability as the September 2006 VA examination report (which was based on instability testing) outweighs the Veteran's contentions.  Again, the Board notes that the Veteran was scheduled for a more recent VA compensation and pension examination in January 2010, and he failed to report to it.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the orthopedic symptoms of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  

IV. Extra-schedular Consideration/TDIU

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right knee disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's right knee disorder.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his right knee.  Here, the rating criteria contemplate limitation of motion of the knee in addition to pain and laxity.  As discussed above, there are higher ratings available under potentially applicable diagnostic codes, but the Veteran's disorder is not productive of the manifestations necessary to warrant higher ratings.  As such, it cannot be said that the available schedular ratings for the Veteran's right knee are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right knee disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran has maintained employment, he has not claimed that he is unemployable due to his right knee disorder.  Indeed, none of the evidence of record suggests that the Veteran is not capable of gainful, sedentary employment.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.


ORDER

Entitlement to an initial increased evaluation for service-connected right knee patellofemoral syndrome, rated as 10 percent disabling, is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


